ORDER
The Disciplinary Review Board on October 22,1998, having filed with the Court a report concluding that WILLIAM D. MANNS of, NEWARK, who was admitted to the bar of this State in 1978, should be reprimanded for violating RPC 1.1(b) (pattern of neglect), RPC 1.3 (lack of diligence), and RPC 1.4(a) (failure to communicate), and that respondent should be required to practice under supervision for a period of six months, and good cause appearing;
It is ORDERED that WILLIAM D. MANNS is hereby reprimanded; and it is further
*533ORDERED that respondent shall practice law under the supervision of a practicing attorney approved by the Office of Attorney Ethics, for a period of six months and until further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.